DETAILED ACTION

Claim Interpretation
1)       THC is a chemical, not a plant and does not grow trichomes.
The Office Action considers non-THC trichomes that either come from sources that do not have THC or from sources from which THC has been removed by extraction or by other treatment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-12, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is indefinite since the Specification does not define non-THC trichomes.  
Claim 6 is rejected under 35 U.S.C. 112(b), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the fibrous structure  layers and the layers components. 
 
Claims 7-12 recite the limitation "the non-THC” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
                                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-12, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2011/0168342).   Mohammadi discloses fibrous structures that includes trichomes. The fibrous structure includes sanitary tissue products [0004].   The fibrous structure includes composition of up to 20% of trichomes (claim 34).  The trichomes are disclosed and defined as epidermal attachment of a varying shape, structure and/or function of a non-seed portion of a plant (Figure 11); the trichome being an epidermal cell outgrowth as a trichome fiber [0026].   Trichome examples are provided in paragraphs [0027]-[0042] and in claims 5-7 of Mohammadi.  The trichomes are non-THC containing trichomes.  Trichome fiber lengths include long fibers of length less than about 7 mm in the range 0.15%-0.30% and include short fibers of length less than 1 mm in the range 0.02%-0.04% ([0043]-[0046]).  The fibrous structures are disclosed.  The % Curl and the % Hydrophobe Extracted are physical properties and not structures as defined in the present Specification ([0319]-[0321]).  The % Curl and the % Hydrophobe Extracted are obtained by test methods.   Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   Further, it would have been obvious to one skilled in the art at the time the invention was filed to optimize the trichomes fiber length and fiber distribution in order to obtain desired results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.                                     4)       Claims 1-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,180,888.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the patent claims disclose a non-tetrahydrocannabinol (THC)-containing trichome fibrous structure and composition comprising a plurality of non-THC-containing trichomes, wherein the non-THC-containing trichome composition exhibits one or more of the following characteristics: a Fiber Length distribution such that greater than 0.1% of the non-THC-containing trichomes exhibit lengths in the range of 3.20 mm to 7.60 mm; a Fiber Length distribution such that less than 2.50% of the non-THC-containing trichomes exhibit lengths in the range of 0.00 mm to 0.20 mm; a   % Curl of the non-THC-containing trichomes of greater than 14.25% as measured according to the % Curl Test Method; and d. a % Hydrophobe Extracted from the non-THC-containing trichomes of greater than 1.80% as measured according to the % Hydrophobe Extracted Test Method.

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748